Citation Nr: 1024992	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause of 
the Veteran's death under 38 U.S.C.A. § 1310.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for diabetes mellitus on an 
accrued basis.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  The Veteran died in February 1994.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The appellant testified at a video conference hearing before the 
undersigned acting Veterans Law Judge in December 2009.  A 
transcript of the hearing is associated with the claims folder.

The appellant is seeking to establish entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 based on the Veteran being 100 percent 
disabled for a period of 10 years prior to his death in February 
1994.  In that regard, she has challenged certain RO rating 
decisions on the basis of clear and unmistakable error (CUE) in 
her current claim.  

In its decision below, the Board has found that the challenged 
rating decisions were subsumed by Board decisions dated in 
November 1984 and September 1986, respectively.  In order for the 
appellant to establish that the Veteran was entitled to a total 
disability rating at an earlier date, she will have to challenge 
the Board's prior decisions on the basis of CUE.

The appellant is advised that pertinent regulations regarding 
challenges of Board decisions on the basis of CUE are found at 
38 C.F.R. §§ 20.1400-20.1411 (2009).  The appellant should submit 
any Board CUE challenge directly to the Board with consideration 
of the direction contained in the regulations cited.  

The issue of entitlement to service connection for diabetes 
mellitus, on an accrued basis, is addressed in the REMAND portion 
of the decision below and is REMANDED to the to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran served on active duty from September 1968 to 
September 1970.  He died in February 1994.  The appellant is his 
surviving spouse.

2.  The cause of the Veteran's death in February 1994 was listed 
on his Certificate of Death as pulmonary embolus.  

3.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), rated as 100 
percent disabling; bilateral hearing loss rated as 40 percent 
disabling; tinnitus, rated as 20 disabling; and hemorrhoids that 
were rated at a noncompensable level.  

4.  The appellant was denied entitlement to service connection 
for the cause of the Veteran's death under 38 U.S.C.A. §§ 1310, 
1318 in June 1994 and October 1995.  She did not appeal and the 
decisions became final.

5.  The appellant was denied entitlement to service connection 
for the cause of the Veteran's death under 38 U.S.C.A. §§ 1310, 
1318 in January 1997.  She did not appeal that decision and it 
became final and is the last final denial on any basis.

6.  Evidence received since the January 1997 decision is new, but 
is not material as it does not raise a reasonable possibility of 
substantiating the underlying claim to establish entitlement to 
service connection for cause of the Veteran's death under 
38 U.S.C.A. § 1310.

8.  The rating decisions of June 1982, September 1982, and 
November 1983 were subsumed by a Board decision dated November 
27, 1984.

9.  The rating decisions of December 1984, and March 1986 were 
subsumed by a Board decision dated September 10, 1986.

10.  A total rating was not in effect for 10 continuous years 
before the Veteran's death, or from the date of the Veteran's 
discharge or release from active duty for a period of not less 
than 5 years immediately preceding death.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for the cause 
of the Veteran's death has not been received.  38 U.S.C.A. 
§§ 1110, 1310, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is not warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1310

According to applicable laws and regulations, service connection 
for the cause of a Veteran's death requires evidence that a 
service-connected disability was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a) (2009).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with some 
other condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of death, 
it must be shown that it contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009). 

The Veteran served on active duty from September 1968 to 
September 1970, to include one year of service in the Republic of 
Vietnam.  

The appellant submitted her initial claim of entitlement to 
service connection for the cause of the Veteran's death, for the 
purposes of DIC benefits, in March 1994.  She submitted evidence 
of her February 1971 marriage to the Veteran.  She also submitted 
a copy of his certificate of death which listed his cause of 
death as pulmonary embolus due to respiratory failure.  The 
certificate also indicated that an autopsy had been performed.  

At the time of the Veteran's death, service connection was in 
effect for PTSD, rated as 100 percent disabling; bilateral 
hearing loss rated as 40 percent disabling; tinnitus, rated as 20 
disabling; and hemorrhoids that were rated at a noncompensable 
level.

Evidence of record at the time of the March 1994 claim consisted 
of the Veteran's service treatment records (STRs), VA treatment 
records and hospital summaries for the period from December 1980 
to September 1989, report from J.C. Sallee, M.D., dated in May 
1975, VA examination reports dated in November 1970, February 
1971, November 1975, February/March 1981, July/August 1982, 
October 1983, September 1984, February 1985, February 1988, 
September 1989, January 1993, and records from the Medical Center 
of Delaware for the period from February 1993 to November 1993.

The records from the Medical Center of Delaware reflect that the 
Veteran was found to have a tumor of his pituitary gland that 
required surgery.  The records did not include his final 
hospitalization records.

The VA records pertained to evaluation of the Veteran's service-
connected disabilities as well as treatment for his PTSD and 
hearing loss and other nonservice-connected conditions.  There 
was no treatment related to his tumor that was treated at the 
Medical Center of Delaware.  The report from Dr. Sallee related 
to treatment of allergies.

The appellant's claim was denied in June 1994, with notice 
provided that same month.  She did not appeal.

The appellant sought to reopen her claim for DIC benefits in 
September 1995.  She submitted records from the Medical Center of 
Delaware for the period from November 1993 to February 1994.  The 
records show that the Veteran had been admitted in January 1994 
for a second surgical intervention for removal of 
craniopharyngioma.  He had a previous resection in January 1993.  
He developed complications after his surgery and died in February 
1994.  The autopsy report was included in the records and 
confirmed the cause of death to be a massive saddle pulmonary 
embolus.  

The RO denied the claim in October 1995.  The determination was 
that new and material evidence had not been submitted to reopen 
the claim.  The appellant was given notice of the rating action 
in December 1995 but did not appeal and the decision became 
final.

The appellant submitted a new claim for DIC benefits that was 
received in December 1996, more than a year after her prior 
notice of denial.  The RO informed her of the prior denial of her 
claim and that new and material evidence was required.

The appellant responded with a statement in December 1996.  She 
said that the Veteran died as a result of a medical condition 
caused by Agent Orange spraying.  She submitted one item of new 
evidence and that was a statement from P. A. Bakshi, M.D. dated 
in December 1996.  Dr. Bakshi said that the Veteran had suffered 
from a sub-acute neuropathy.  

The RO denied the claim in January 1997.  The RO noted that there 
was no evidence to link the sub-acute neuropathy to the Veteran's 
service.  More importantly, there was no competent evidence to 
link it as causing or relating to the Veteran's death.  The RO 
notified her of the denial of her claim in January 1997.  She did 
not appeal and the decision became final.  It was the last final 
denial of DIC benefits under 38 U.S.C.A. § 1310.  

The appellant submitted her current attempt to reopen her claim 
in November 2004.  Of note, her counsel requested and was 
provided a copy of the claims folder in December 2003.

The appellant was last denied entitlement for service connection 
for the cause of the Veteran's death in January 1997.  She failed 
to perfect a timely appeal and the decision became final and is 
the last final denial for this issue under 38 U.S.C.A. § 1310.  
See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); 38 U.S.C.A § 
7104(b) (West 1991).  As a result, service connection for the 
cause of the Veteran's death, based on 38 U.S.C.A. § 1310, may 
now be considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision of 
January 1997 has been documented.  The only evidence added to the 
record since the last denial in January 1997 consists of a VA 
medical opinion dated in April 2005, testimony of the appellant 
at a decision review officer (DRO) hearing in June 2008, 
testimony of the appellant at her video conference hearing in 
December 2009 and written argument in support of her claim.  

The VA medical opinion is not relevant to the issue.  It was 
obtained in regard to the adjudication of the accrued benefits 
claim involving service connection for diabetes.  

The appellant testified in June 2008.  Her testimony centered on 
the issue of whether there was CUE in prior rating decisions that 
did not award a disability rating of 100 percent or make a 
determination of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) at a point prior to a 
rating decision of May 1987 that awarded a 100 percent rating for 
PTSD effective from October 22, 1986.  There was no testimony 
regarding the Veteran's treatment in 1993 and 1994, and his 
ultimate death in February 1994, and any relationship to any of 
his service-connected disabilities or that his pulmonary embolus 
was related to his military service or one of his service-
connected disabilities.

The appellant's testimony at her December 2009 video conference 
hearing was in a similar vein.  She did not address the Veteran's 
treatment in 1993 or surgery in 1994.  She did not contend that 
the tumor that led to his surgery, and ultimately, the 
development of the pulmonary embolus, was related to the 
Veteran's military service.  Her testimony and the extensive 
argument of her representative focused on the question of whether 
the Veteran was totally disabled at a point in time 10 years or 
more prior to his death in February 1994.

The written argument submitted, especially a June 2008 
presentation and a brief on appeal received at the Board in 
February 2010, also focus on the CUE aspect of prior rating 
decisions as part of an overall strategy to establish a total 
rating at an earlier point.

The Board has considered the evidence added to the record since 
the last final denial in January 1997.  However, the evidence, 
while new, is not material.  When the evidence is considered with 
that already of record or on its own, it does not raise a 
reasonable possibility of substantiating the claim.  The evidence 
does not address the issue of whether the pulmonary embolus was 
related to service or whether a service-connected disability 
caused or contributed to the Veteran's death.  In the absence of 
new and material evidence, the appellant's claim for service 
connection for the cause of the Veteran's death under 38 U.S.C.A. 
§ 1310 is denied.

II.  38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the veteran was receiving, 
or entitled to receive, compensation for a service-connected 
disability that was (1) rated by VA as totally disabling for a 
continuous period of at least ten years immediately preceding 
death; or (2) rated by VA as totally disabling continuously since 
the veteran's release from active duty and for a period of at 
least five years immediately preceding death; or (3) rated by VA 
as totally disabling for a continuous period of not less than one 
year immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2009).  For the 
purposes of this section, the total disability rating may be 
based on schedular considerations or on unemployability (TDIU).  
38 C.F.R. § 3.22 (c).  Further, 38 C.F.R. § 3.22(b) sets forth 
eight possible exceptions under which a veteran will be 
considered "entitled to receive" total disability compensation 
even if he or she was not actually receiving total disability 
compensation as specified above. 

Under the applicable version of 38 C.F.R. § 3.22, DIC benefits 
may not be awarded based on "hypothetical entitlement" to a total 
disability rating for ten years preceding the veteran's death, no 
matter when the claim was filed.  See Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 
1371, 1374-77 (Fed. Cir. 2009).

One of the exceptions under 38 C.F.R. § 3.22(b)(1) provides that 
the appellant can establish entitlement to DIC benefits if she 
can show that the Veteran would have been receiving total 
disability compensation for a period of ten years preceding his 
death but for CUE committed by VA in a prior decision during his 
lifetime.

The Veteran submitted a claim for service connection for delayed 
stress disorder that was received on December 14, 1981.  The 
claim was denied by way of a rating decision dated in June 1982.  
The Veteran perfected an appeal of that decision in August 1982.

The Veteran had a separate claim wherein he was seeking an 
increased rating for his service-connected hearing loss that was 
rated as 20 percent disabling.  His disability rating was 
increased to 40 percent by way of a rating decision that related 
solely to that issue in August 1982.  

The RO also issued a confirmed rating decision that continued the 
denial of service connection for PTSD in September 1982.  

The Board remanded the case for additional development in 
September 1983.  

The RO conducted the requested development but issued a confirmed 
rating decision that maintained the denial of service connection 
for PTSD in November 1983.  The case was returned to the Board.

The Board granted service connection for PTSD by way of a 
decision dated November 27, 1984.

The RO issued a rating decision to implement the Board's decision 
in December 1984.  The Veteran was granted service connection for 
PTSD with an effective date of December 14, 1981, the date his 
claim for service connection was received.  The Veteran was given 
an initial disability rating of 30 percent effective from 
December 14, 1981.  He was then assigned a 100 percent temporary 
total rating based on a period of hospitalization under 38 C.F.R. 
§ 4.29.  The 100 percent rating was in effect from November 14, 
1983, to January 31, 1984.  The Veteran's 30 percent rating was 
in effect from February 1, 1984.

The Veteran disagreed with the 30 percent rating in January 1985.  
He perfected his appeal in April 1985.

The RO issued a confirmed rating decision that continued the 
denial of a rating in excess of 30 percent for the service-
connected PTSD in March 1986.  

The Board denied the Veteran's claim for a rating in excess of 30 
percent for his service-connected PTSD on September 10, 1986.

The Veteran was hospitalized again, almost continually, from 
October 22, 1986, to March 11, 1987.  The RO granted a 100 
percent rating for the Veteran's service-connected PTSD in May 
1987.  The effective date of the rating was October 22, 1986.

As noted, supra, the Veteran died in February 1994.  The 
appellant submitted a claim for DIC benefits in March 1994.  The 
RO denied the original claim in June 1994.  The RO noted that the 
Veteran had been rated at the 100 percent level from October 22, 
1986, until his date of death in February 1994, a period of less 
than 10 years.  Thus, as the Veteran died more than five years 
after service and his 100 percent rating had been in effect for 
less than 10 years, there was no basis for entitlement to DIC 
benefits under 38 U.S.C.A. § 38 U.S.C.A. § 1318.

The appellant sought to reopen her claim in September 1995.  She 
submitted additional private treatment records for the period 
from November 1993 to February 1994.  Her claim was denied in 
October 1995.  The RO determined that no new and material 
evidence had been received.  In regard to consideration under 
38 U.S.C.A. § 1318, the evidence pertained to the Veteran's last 
period of hospitalization prior to his death and included an 
autopsy report.  It did not address any aspect of any prior 
ratings or provide a basis to establish a 100 percent rating at 
any earlier time.

The appellant submitted a new claim for DIC benefits that was 
received in December 1996.  The RO informed her of the prior 
denial of her claim and that new and material evidence was 
required.  The appellant submitted the letter from Dr. Bakshi but 
her claim remained denied in January 1997.  She did not appeal.  
The evidence clearly did not support a change in the 
determination of when the Veteran was totally disabled.

The current claim was submitted in November 2004.  At that time 
the appellant said she sought entitlement to DIC benefits under 
38 U.S.C.A. § 1318 based on a theory of "hypothetical 
entitlement" and the decision by the United States Court of 
Appeals for Veterans Claims (Court) in Cole v. West, 13 Vet. App. 
268 (1999).  (The Board notes that the appellant's representative 
acknowledged that the theory of a hypothetical entitlement was 
not a valid argument during the course of the DRO hearing in June 
2008.  (Transcript p. 2)).  

As noted in the discussion of entitlement to DIC benefits under 
38 U.S.C.A. § 1310, the only new evidence added to the record 
since the last final denial in January 1997 was the April 2005 VA 
opinion, testimony of the appellant at her two hearings, and 
written argument submitted by her representatives.  However, 
despite the prior adjudications of the appellant's claim under 
38 U.S.C.A. § 1318, her current claim is one that does not 
require new and material evidence.  She is contending that there 
was CUE in prior rating decisions during the Veteran's lifetime.  
She has not asserted this basis at any prior time.  As CUE must 
be based on the evidence of record at the time of the rating 
decision challenged, no new and material evidence could be 
submitted in support of her claim.  See Damrel v. Brown, 6 Vet. 
App. 243, 245 (1994).  Accordingly, the Board will adjudicate her 
claim on the merits.  

The appellant contends that there was CUE in the rating decisions 
of June 1982,  September 1982, and November 1983 because they 
failed to award the Veteran a 100 percent rating or adjudicate a 
claim for a TDIU rating.  However, all of these rating decisions 
were issued at the time the Veteran's claim for service 
connection was pending.  The question of what disability rating 
was appropriate was not before the RO.  More importantly, all of 
those rating decisions were subsumed by the Board decision of 
November 27, 1984.  The Board considered the same evidence as the 
RO and adjudicated the issue of service connection for PTSD.  As 
to whether there was any error on the part of the RO in not 
adjudicating a claim for TDIU, that aspect would also have been 
subsumed by the Board's decision.  Accordingly, the challenged 
rating decisions were subsumed by action of the Board's decision 
and are not subject to a challenge of CUE.  See Brown v. West, 
203 F.3d 1378, 1381 (Fed. Cir. 2000); see also Manning v. Brown, 
16 Vet. App. 534, 541 (2002).  

The Board notes that the appellant also referenced a rating 
decision from August 1982.  However, that decision did not 
address the Veteran's PTSD issue, rather it was issued in 
specific response to a claim for an increased rating for hearing 
loss.  The Veteran's claim was granted in that instance with his 
disability being increased from 20 percent to 40 percent.

The appellant has also challenged the rating decision dated in 
December 1984 that established the initial 30 percent rating, 
with a temporary total rating and then a residual rating of 30 
percent, and the confirmed rating decision of March 1986 that 
denied a higher rating.  As with the discussion of the prior 
rating decisions, the December 1984 and March 1986 rating 
decisions were subsumed by the Board decision of September 10, 
1996, that denied a rating in excess of 30 percent for the 
Veteran's service-connected PTSD.  See Brown, Manning, supra.

As noted in the Introduction, if the appellant seeks to establish 
that the Veteran was entitled to a 100 percent rating, either as 
a schedular rating or TDIU, prior to October 22, 1986, she will 
have to challenge the Board decisions of November 1984 and 
September 1986.

The appellant has not raised any other argument as to how she 
would be entitled to DIC benefits under 38 U.S.C.A. § 1318.  She 
maintained that there was CUE in the earlier rating decisions.  
As the prior discussion has shown, such a claim is not viable in 
light of the two Board decisions.  The appellant's claim to 
establish entitlement to DIC under 38 U.S.C.A. § 1318, on the 
basis of CUE in prior rating decisions in 1982, 1983, 1984, and 
1985, is denied.  

The appellant has not provided any other evidence to demonstrate 
that the Veteran was entitled to a total rating for the 10 years 
prior to his death in February 1994.  Her claim for DIC benefits 
under 38 U.S.C.A. § 1318 is denied.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2009)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Specific to requests to reopen, an appellant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VA's duty to notify with specific regard to a claim for DIC 
benefits, requires notice of an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). 

As noted, the appellant submitted her current claim in November 
2004, as such her claim was received prior to the notice 
requirements established by the decisions in Kent and Hupp.  

At the time of her claim, the appellant indicated she was seeking 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 on the basis 
of a hypothetical entitlement to a total rating.  The RO wrote to 
her in March 2005.  The letter acknowledged her claim for 
benefits under 38 U.S.C.A. § 1318 because of the Veteran being 
rated at 100 percent for 10 years prior to his death.  The letter 
advised the appellant of the information required from her to 
enable VA to obtain evidence on her behalf, the assistance that 
VA would provide to obtain evidence on her behalf, and that she 
should submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  The 
letter did not inform the appellant of the Veteran's service-
connected disabilities.  The letter did provide the basis for 
establishing service connection for DIC benefits under 
38 U.S.C.A. § 1310 but did not address the issue of new and 
material evidence.  

The appellant's claim was denied in June 2005.  The rating 
decision denied entitlement to DIC, under both section 1310 and 
1318.  No new and material evidence had been received.  

The RO issued a notice of the rating action in June 2005.  The 
letter noted that the claim for DIC remained denied because no 
new and material evidence had been received.  The letter went on 
to define what constituted new and material evidence.  

The appellant submitted her notice of disagreement (NOD) in 
September 2005.  She noted that her attorney had assisted her in 
preparing the NOD.  She stated that she was seeking accrued 
benefits (discussed in the remand portion of this decision) and 
benefits under 38 U.S.C.A. § 1318 for the Veteran being 100 
percent disabled for 10 years prior to his death.  She said that 
the RO was incorrect in stating that she wanted to reopen her old 
DIC claim.  Rather, she contended the RO had committed error in 
not adjudicating a hypothetical entitlement.

The appellant testified at her DRO hearing in June 2008.  At that 
time her representative clarified the basis of her DIC claim to 
involve allegations of CUE in prior rating decisions so as to 
establish a total rating for the Veteran at a point more than 10 
years prior to his death.  The representative acknowledged that a 
hypothetical entitlement theory was not valid.  No argument was 
presented to support a theory of service connection for the cause 
of the Veteran's death on the basis of service-connected 
disability or that the pulmonary embolus was related to service.

The appellant, through her representative, submitted an extensive 
written argument in support of her theory of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 on the basis of CUE in prior 
rating decisions in June 2008.  

The RO wrote to the appellant to advise her on the elements 
needed to prevail on a claim of CUE in a letter dated in November 
2008.  

The RO continued the denial of the appellant's claim for DIC 
benefits and issued a SOC to that effect in December 2008.  The 
appellant perfected her appeal in January 2009.  She stated that 
the Veteran was 100 percent disabled for more than 10 years prior 
to his death and that the prior ratings of less than 100 percent 
were clear and unmistakable errors.

The RO wrote to the appellant in April 2009.  The letter noted 
that challenge of CUE in rating decisions from 1982, 1983, and 
1984.  The RO informed the appellant that there was no provision 
of law whereby the widow could raise the issue of CUE in the case 
of a rating decision that was completed many years prior to the 
Veteran's death.

The appellant testified in support of her claim at the video 
conference hearing in December 2009.  The appellant again 
restated her assertions of errors in prior rating decisions that 
denied the Veteran a total rating at a time prior to October 
1986.  She did not allege that any service connected disability 
caused the Veteran's death or that his pulmonary embolus was 
related to service.

The appellant, through her representative, submitted additional 
written argument that was received at the Board in February 2010.  
The argument noted the history of adjudication of the appellant's 
prior DIC claims, to include the dates of denial in 1994, 1995, 
and 1997.

The appellant has not disputed the contents of the VCAA notice in 
this case.  She was afforded a meaningful opportunity to 
participate in the development of her claim.  From the outset she 
demonstrated actual knowledge of what was required to establish 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 and was 
aware of her prior denials of benefits under both section 1310 
and 1318.  She elected to pursue her theory of there being CUE in 
prior rating decisions rather than to submit any new evidence to 
support a direct connection to service or service-connected 
disabilities for the cause of the Veteran's death.  Her 
representative has provided extended argument in support of her 
contentions at both hearings as well has provided lengthy written 
arguments setting forth the appellant's contentions.

Upon consideration of the record there is no evidence of 
prejudice to the appellant based on any notice deficiency and she 
has not alleged any prejudice.  Although the RO's letter of April 
2009 was incorrect, there was no prejudice to the appellant in 
that the rating decisions at issue were subsumed by the Board 
decisions.  Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate the claims adjudicated herein.  The 
appellant did not submit any additional documentary evidence or 
identify any additional evidence to be obtained on her behalf.  
The claims folder contained the VA and private medical records 
that were used to evaluated her previous claims.  The appellant 
focused on the allegations of CUE in the prior rating decisions 
and presented extensive written argument as well.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware of 
any such evidence.  


ORDER

New and material evidence to reopen the claim to reopen the 
appellant's claim for service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310 has not been received.  
To this extent, the benefit sought on appeal is denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran originally submitted a claim for entitlement to 
service connection for diabetes mellitus in May 1993.  His claim 
was pending at the time of his death in February 1994.  

The appellant submitted her current claim for benefits in 
November 2004.  The RO wrote to her to provide her with the 
notice required by the VCAA in March 2005.  The RO noted that the 
Veteran had a claim pending for service connection for diabetes 
mellitus at the time of his death.  

The RO denied service connection for diabetes mellitus, on an 
accrued basis, by way of a rating decision dated in June 2005.  
The appellant submitted her NOD in October 2005.  She disputed 
the decision in regard to her DIC benefits.  She also included a 
second paragraph wherein she stated that the condition of 
diabetes mellitus type II was added to the list of presumptive 
diseases based on Vietnam service.  She said she should receive 
the benefit of a "liberalizing regulation" and declared that 
the rater's conclusion regarding the Veteran's diabetes being due 
to steroid therapy was incorrect.  She asked that she be 
furnished a SOC and a Form 9 so that she could pursue her appeal.  

The appellant's is NOD is timely.  38 C.F.R. §§ 20.201, 20.302 
(2009).  She must therefore be issued a SOC in response to her 
timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An 
SOC must be issued on the issue involving entitlement to service 
connection for diabetes mellitus on an accrued basis unless the 
appellant's claim is resolved, such as by a complete grant of 
benefits sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has filed 
both a timely NOD to a decision denying the benefit sought and a 
timely substantive appeal after issuance of a SOC.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO 
should return the issue to the Board only if the appellant 
perfects her appeal in accordance with the provisions of 38 
U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC addressing the 
issue of entitlement to service 
connection for diabetes mellitus on an 
accrued basis unless the appellant's 
claim is resolved in some manner.  The 
appellant must be advised of the time 
limit in which she may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  If, and only if, the 
appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


